Title: To James Madison from Robert R. Livingston, 8 February 1804
From: Livingston, Robert R.
To: Madison, James



Sir
Paris 8th feby 1804
I have the honor to transmit you my answer to the Minister’s notes enclosed in my last—they amount to little as I have thought it best to dwell in generals, not knowing the President’s instructions to Commodore Preble. I find by a letter of 22 January just received from Mr Pinkney, that the Minister of Exterior Relations has kept his word with me relative to Florida. I wrote you some time since that I had applied to him (a war then between Spain & England being at least doubtful) to afford the Ministers of the United States in obtaining Ea[s]t Florida from Spain which I urged upon grounds of utility to France, & left in his hands a memoire on the Subject; that he then assured me that he would give the most cordial aid to any measures that Mr Pinkney should commence at the court of Madrid of this I sent information both to Mr Pinkney and to Master Monroe. The following extract from Mr Pinkney’s letter Shews his Sincerity. Speaking of the probability of Spain’s remaining at peace he Says “It is however not promoting what you wished me to undertake that she should remain neutral. Not hearing from Master Monro[e] I have commenced so [far] as to say that I am ready to accept and have state[d] a volume of reasons why they should sell while they have in their power so to do the French embassador say[s] he has instruction[s] to [sup]port us in the at[temp]t and think the moment it is certain that Spain cannot avoid war she will accept the offer you will be pleased to urge the French Government to continue & repeat from time to time their instructions on this Subject.”
I mention this that the President may judge how far this business Should be prosecuted now, & that you may give me Such instructions as you may deem proper on the subject. I have had such cor[dial] [sup]port from the minister upon [ever]y occasion that I wish I could [as] the custom is here give him some mark of the gratitude of the United States [as] indeed I have intimated to him that I would if certain matters particularly the business of Tripoli was arranged to your satisfaction I so fully possess his confidence that I can arrange the terms for any [im]portant object on the condition that they are only known to the president as this is the great hinge on which negotiations turn at present you will see how [im]portant it is to name me a successo[r] who will be able to place himself upon the ground of the utmost confidence and to give him the means of availing himself of circumstances nor must these means be small. I think it my duty to let you know exactly the State of things here, for I trust the times are past in which we will publish to the world the weakness that we may benefit ourselves of nor can you possibly be too circumspect in the choice of the man you Send here. If it were possible to Spare you from where you are, you can render your country essential Services here. Should I have designed to Stay myself, I Should have asked the rank of Ambassador, which gives Some advantages & is attended with no inconvenience, & I Should have pressed the Embassy to the Italian Republic, as neither would have cost any thing & would have been very acceptable.
Should you come, I would recommend these objects to you as of more moment than you appear to think them, & your rank & political Standing would render them proper.
A new plot has [lat]ly been discovered for which two officer[s] have been shot they insist here that an assassination plot has been hatched in England and agent[s] sent over for its execution. Do not let this intelligence be mentioned as from me in America.
The Commissioners I am told are going on with the provisional note only & reject the investigation of all other claims as well as a number on that note evidently within the Treaty. But I know nothing from them; neither they, nor Mr Skipwith thinking proper to make me any communications, tho I never have had the Smallest personal difference with any one of them. Unless they are Subjected to the directions of the Minister, I foresee the most Serious evils to the Public. They are at present So excessively odious to the American creditors that a change is absolutely necessary; of one of them at least. It is impossible that they Should ever regain their confidence, either here or in the United States. I have the honor to be With the highest respect & esteem Your most Obt hum: Servt
Robt R Livingston

PS: An embargo now exists & has existed for some time in all the ports of france.
 

   
   RC (DNA: RG 59, DD, France, vol. 9); draft (NHi: Livingston Papers). RC in a clerk’s hand, except for Livingston’s signature and postscript; marked “Private & confidential to be decyphered only by the Secretary of State”; docketed by Wagner as received 6 June. Draft marked “No 99.” A marginal note in Livingston’s letterbook (NHi: Livingston Papers, vol. 1) between dispatches no. 98 and 100 reads: “N. B. the No 99 has not been registered in this book on account of the extreme importance & Secrecy of its contents it will be hereafter inserted when proper.” Italicized words and letters are those encoded by Livingston’s secretary and decoded here by the editors or supplied within square brackets from the draft (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.).



   
   Enclosures not found, but no doubt they included a copy of Livingston to Talleyrand, 4 Feb. 1804 (NHi: Livingston Papers, vol. 3), replying to Talleyrand’s 10 Pluviôse an XII (31 Jan. 1804) complaint about Preble’s blockade of Tripoli. Livingston stated that he had no jurisdiction over Preble and could give him no orders. He added that he had been awaiting instructions from Jefferson before announcing the blockade, that he had no doubt Jefferson would agree with Talleyrand’s statement of general principles, and that Preble might very well be in the right even under those principles. He promised to forward Talleyrand’s note to the U.S. government.



   
   See Livingston to JM, 15 Nov. 1803.



   
   Draft inserts “every aid” here.



   
   Miscoded “fear.”



   
   The first syllable of this word was miscoded “282,” which has no equivalent.



   
   Miscoded “attendt.”



   
   Miscoded “coreal 282 port” (see n. 5, above).



   
   Miscoded “customy.”



   
   Miscoded “be.”



   
   Miscoded “be.”



   
   Miscoded “ightly.”



   
   Throughout late 1803 and early 1804, Paris police unraveled the details of a plot to kill Napoleon and place the comte de Provence on the throne as Louis XVIII. The Vendean counterrevolutionary Georges Cadoudal, Generals Jean-Victor-Marie Moreau and Jean-Charles Pichegru, and various members of the royalist nobility were all involved (Alan Schom, Napoleon Bonaparte [New York, 1997], pp. 279–81; Connelly et al., Historical Dictionary of Napoleonic France, pp. 92–93).


